Defendant, appellee, applied for a rehearing on the ground, among others, that this court had failed to pass on the reconventional demand pleaded alternatively in her answer. A rehearing was granted for that limited purpose.
Defendant contends that this court should pass on the reconventional demand or should remand the case for trial on the question presented. *Page 705 
Upon our examination of the record, we find that the lower court rejected plaintiff's demand, and therefore was not required to and did not pass upon defendant's reconventional demand.
In view of the fact that defendant's alternative plea contained in the reconventional demand was not submitted to the lower court for decision, we are of the opinion that in the interest of justice the case should be remanded for trial on the reconventional demand.
For the reasons assigned, our original decree herein is amended by ordering this case remanded to the lower court for trial and disposition of the reconventional demand. Costs of this appeal to be paid by defendant; all other costs to await the final disposition of the case. The right to apply for a rehearing is reserved to both parties.
O'NIELL, C.J., absent.